State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: November 12, 2015                   520664
________________________________

In the Matter of JONATHAN
   MILLS,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
LIEUTENANT SHUMAKER, as Hearing
   Officer at Southport
   Correctional Facility,
   et al.,
                    Respondents.
________________________________


Calendar Date:   September 22, 2015

Before:   Peters, P.J., Egan Jr., Rose and Devine, JJ.

                             __________


     Jonathan Mills, Ossining, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondents.

                             __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision finding petitioner guilty of violating
certain prison disciplinary rules.

     Determination confirmed.     No opinion.

     Peters, P.J., Egan Jr., Rose and Devine, JJ., concur.
                              -2-                  520664

      ADJUDGED that the determination is confirmed, without
costs, and petition dismissed.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court